Citation Nr: 1440185	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating for thoracolumbar spine degenerative disc disease (DDD) in excess of 10 percent prior to August 1, 2013. 

2.  Entitlement to an initial rating for thoracolumbar spine DDD in excess of 20 percent from August 1, 2013.

3.  Entitlement to a separate compensable rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the Appeals Management Center (AMC) in Washington, DC.  The Cleveland RO has jurisdiction of the claims file. 

In August 2006, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for a low back disorder.

In January 2011, the Board reopened the claim and remanded it on its merits for additional development.

In May 2011, the Appeals Management Center (AMC) granted service connection for thoracolumbar spine DDD and assigned an initial 10 percent rating, effective August 12, 2004.  In his June 2011 Notice of Disagreement (NOD), the Veteran appealed both the disability rating and the effective date.  In a January 2012 statement, however, the Veteran stated "I do not have an issue with the retroactive date . . . but I have a disagreement with the 10% rating."  The Board construes this statement as a withdrawal of the effective date issue.  Thus, this issue is not before the Board.  See 38 C.F.R. § 20.200 (2013).  

In August 2013, the RO increased the initial rating to 20 percent, effective August 1, 2013.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran appeared at a Board hearing via video conference in May 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran requested leave to submit additional medical evidence related to his claim, and he waived initial AOJ review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2013).

In November 2011, the RO denied service connection for depression and periodic limb movement syndrome (claimed as sleep disorder).  The Veteran appealed the decision, and a Statement of the Case (SOC) was issued in June 2013.  The claims file reflects no record of the SOC having been returned as undeliverable.  Neither is there any record of the Veteran having submitted a Substantive Appeal in response to the SOC.  Thus, these issues are not before the Board.  See 38 C.F.R. §§ 19.32, 20.200 (2013).

In a May 2014 correspondence, the Veteran stated "I disagree with the BVA decision to make the lower back condition retroactive back to 2004.  I am asking that the effective date be Mar[ch] 1995, or at a minimum Jan[uary] 1996."  In addition, during the May 2014 hearing the Veteran raised claims of secondary service connection for a cervical spine disability, a sleep disorder, and erectile dysfunction.  See Hearing Transcript at 2.  The issues of entitlement to an effective date earlier than August 12, 2004 for the grant of service connection for thoracolumbar spine DDD and entitlement to service connection for a cervical spine disability, a sleep disorder, and erectile dysfunction have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to August 1, 2013, the Veteran's thoracolumbar spine DDD was manifested by painful limited motion; flexion greater than 0 to 60 degrees, but less than 0 to 85 degrees; and a combined range of motion (ROM) greater than 120 degrees, but not greater than 235 degrees.  Muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; incapacitating episodes requiring bed rest prescribed by, or treatment from, a physician; and associated neurological abnormalities were not shown.

2.  From August 1, 2013, the Veteran's thoracolumbar spine DDD has been manifested by painful limited motion, flexion limited to no worse than 85 degrees, and objective evidence of muscle spasms severe enough to result in an abnormal spinal contour.  Neither ankylosis, nor incapacitating episodes requiring bed rest prescribed by, or treatment from, a physician, was shown. 

3.  Effective January 11, 2012, the Veteran's radiculopathy of the left lower extremity approximates to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent, prior to August 1, 2013, for service-connected thoracolumbar DDD are not met.  38 U.S.C.A. §§ 1155, 5107   (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for an initial rating higher than 20 percent, from August 1, 2013, for service-connected thoracolumbar DDD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).

3.  The criteria for a separate 10 percent rating, effective January 11, 2012, for radiculopathy of the left lower extremity secondary to the service-connected thoracolumbar DDD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.71a, General Formula, Note (1); 38 C.F.R. §§ 4.124, 4.124a, DCs 8520, 8720.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  VA and private treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

VA examinations were obtained in January 2011 and August 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, explained the rating criteria, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for a higher rating.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).


Analysis

VA received the Veteran's claim in August 2004.  The AOJ evaluated his thoracolumbar DDD under 38 C.F.R. § 4.71a, DC 5242.

Disabilities of the spine should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 
§ 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.

The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating is warranted for forward flexion of the thoracolumbar spine of 0 to 30 degrees or less.  A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  Id., Note 4.  

Associated objective neurological symptoms are to be rated separately under the appropriate DC.  38 C.F.R. § 4.71a, General Formula, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id.

Prior to August 1, 2013

In a January 2005 statement, the Veteran described his constant pain, and he noted that strenuous activity, like washing his car, triggered significant pain that radiated to his hips and legs.  He received all of his treatment from non-VA physicians.  Private treatment records dated in 2002 and 2003 note the Veteran to have experienced flare-ups approximately once a year.  One record reflects an episode that lasted approximately three weeks.

A September 2004 entry of Dr. T, the Veteran's private physician, notes the Veteran's dorsal spine was a recurrent problem.  A June 2005 entry of Dr. T notes the Veteran's report of mid-back pain that radiated into the legs.  Dr. T referred the Veteran for an MRI examination.  In early July 2005, Dr. T noted the Veteran continued to have pain in the dorsal and low back areas, which had caused the Veteran problems with physical activity.  A July 2005 private MRI examination of the lumbar spine showed central disc herniations at L4-5 and L5-S1 with no definite root impingement and mild DDD with non-compressive left paramedian bulging at L1-2.  At the thoracic spine was mild DDD at T1 and T2 without evidence of herniation or other abnormality.

In July 2005, Dr. T noted the Veteran's continued complaints of constant low back pain.  Dr. T noted some pain and tenderness in the area of the low back and generalized spasm and tightness in that area.  Neurological examination was negative.  Dr. T noted his review of the "testing," which the Board interprets to mean the MRI examination results, indicated no major problems.  Neurological examination was negative; and some difficulty as far as a small herniated disc of the lumbar spine was noted.  Conservative treatment was recommended, as were Vicodin and Motrin.

Overall, between 2004 and 2005, Dr. T noted the Veteran's thoracolumbar spine symptoms to be generalized tenderness and spasm, with no positive neurological findings.  He did not record specific ROM values for the Veteran's lumbar spine.  His records also reflect that, while the Veteran's low back pain caused him difficulty in his daily functioning, he continued to work full time.

On his April 2008 VA Form 9, the Veteran related he worked 40 hours a week.  In a February 2009 statement, the Veteran related on average, his constant daily pain was 1-3/10 in the morning, and 4-5/10 by bedtime.  Approximately every three to four months, he experienced pain of 6-7/10 for one to three days, and he had to see his doctor.  Since 1990 he had experienced pain of 9-10/10 severity approximately 12 times.  A March 2009 report of Dr. T noted physical examination revealed good strength, negative straight leg raising, diffuse tenderness and decreased ROM of the lumbar spine.  Dr. T did not record specific ROM values at that visit.

In a letter dated in December 2010, J.S.R.,D.O., another of the Veteran's private physicians, noted he had treated the Veteran since 2008 for thoracic and low back pain.  Upon his initial presentation, the Veteran complained of intermittent left lower extremity radiculopathy as well as mid-thoracic pain.  Dr. R noted an MRI examination revealed bi-level DDD and disc protrusion that resulted in biforaminal narrowing with gentle abutment of the exiting L5 nerve roots.  He noted further that, on a scale of 1 to 10, the Veteran continued to have pain anywhere from 3.5 up to 7.  The pain was consistent and stabbing in nature, and coughing or sneezing aggravated it.  The Veteran also complained of intermittent radiculopathy.  Dr. R opined that, based on the Veteran's complaints, the Veteran had chronic thoracic and lumbar DDD with ongoing radicular pain.

The Veteran was afforded a VA examination in January 2011.  He reported constant low and mid-back pain of a stabbing nature which, at times, radiated down his left leg when he sneezed.  On average, he assessed the severity of his pain as moderate.  He reported further than he took one Percocet tablet every eight hours and a Valium at bedtime for relief of his symptoms.  He denied any side effects.  The Veteran reported he experienced severe flare-ups three to four times a year which could last from two days to two weeks.  Prolonged walking, standing, or sitting could be precipitating factors.  The Veteran also reported stiffness, fatigue, spasm, decreased motion, and occasional left leg numbness with tingling.  He denied any leg or foot weakness or bowel or bladder involvement.  He also reported use of a back brace when doing yard work, and he used a cane for ambulation during flare-ups.  The Veteran reported he could walk for up to a half-mile for three to four hours.  He was not unsteady, and he denied any history of falls.  He was independent in his activities of daily living.  The Veteran denied any incapacitating episodes during the prior 12 months.

Physical examination revealed the Veteran's spine and posture as normal, and his gait was minimally antalgic with no assistive devices.  Spinal curvature was normal and symmetric in appearance.  ROM on forward flexion was 0 to 70 degrees; backwards extension 0 to 20 degrees; lateral flexion 0 to 30 degrees bilaterally; and, lateral rotation was 0 to 30 degrees bilaterally, for a combined ROM of 210 degrees.  There was pain on motion throughout all spheres.  Straight leg raising was negative and motor strength, deep tendon reflexes, and sensation were normal throughout.  The Veteran could walk on his heels and toes.  The examiner reviewed the claims file and diagnosed DDD of the thoracic and lumbar spine without evidence of radiculopathy.

Private records of Dr. R, beginning in September 2011, note the Veteran's continued complaints of thoracic spine pain of an aching nature, which radiated up to the neck.  The Veteran assessed the pain as 5/10 on average, and he reported it was aggravated by cold temperature and lifting, and nothing eased it.  Physical examination revealed painful decreased ROM on forward flexion and backwards extension.  There was tenderness to palpation of the thoracic spine, and one spot was numb until pushed.  The sacroiliac joints were normal, as was the Veteran's gait, stance, and heel-toe walking.  By November 2011, the Veteran was reporting sharp shooting pain of the left hip that radiated to the left knee.  He assessed the pain as of 9/10 severity.  The entry notes the pain was due to over activity.  The physical examination was essentially the same as in September 2011.  

Based on a review of the evidence, the Board finds that an evaluation in excess of 10 percent for the service-connected thoracolumbar DDD is not warranted for this portion of the appeal period.  The next higher evaluation of 20 percent for limitation of motion requires that forward flexion is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.   The Board notes the Veteran's NOD dated in 2008 wherein he asserted the VA rating criteria appear to be subjective rather than scientific, though he did acknowledge the criteria appeared to be based on ROM.  However, neither the objective findings nor the subjective complaints meet the criteria for a higher disability rating.  The Veteran's thoracolumbar spine manifested ROM on forward flexion greater than 60 degrees, and combined ROM greater than 120 degrees, a higher, 20 percent.  The private treatment records note decreased ROM due to pain, but the physicians did not record any specific values.  The Board acknowledges the holding in Savage v. Shinseki, 24 Vet. App. 259, 270 (2011), where the Court held there are certain instances where the Board must seek clarification from non-VA medical care providers.  In this instance, however, it would not serve any useful purposes to ask a provider for information which he or she did not do or record in the first instance.  

The Board acknowledges the Veteran's complaints of spasms to his private provider in 2004 and 2005.  However, the spasms must be severe enough to cause an altered gait or spinal contour.  See 38 C.F.R. § 4.71a, DC 5237.  There is no objective evidence of resultant curvature change, altered gait, or altered posture during this portion of the appeal period.  While a minimally antalgic gait was noted upon examination in January 2011, there was no finding of muscle spasm.

Further, the January 2011 VA examiner noted that repetitive use testing did not result in additional loss of ROM due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.  The evidence of record shows the Veteran experienced constant pain due to his low back disability; but, the evidence also shows he did not have functional loss due to that pain which would result in a higher rating prior to August 1, 2013.  It is not the presence of pain that garners a particular rating, but the functional loss due to the pain.  See 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether the Veteran's back disability resulted in incapacitating episodes during this time period as described under DC 5243.  Treatment records fail to show any evidence of incapacitating episodes due to the thoracolumbar DDD that meet the requirements set forth in DC 5243, i.e., requiring bed rest prescribed by a physician.  In fact, the Veteran specifically denied any incapacitating episodes during the January 2011 VA examination.  

The Board also notes the private records and the January 2011 examination report contain neurological examinations.  Hence, there is no factual basis for a separate rating for associated neurological symptomatology during this time period.

From August 1, 2013

The Veteran was afforded another VA examination in August 2013.  The examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's reported history of almost-constant low back pain that was worse with prolonged standing.  The Veteran reported occasional use of a cane to take weight off of his back.   

The examiner noted the Veteran did not report flare-ups that impacted the function of his thoracolumbar spine.  Physical examination revealed localized tenderness of the thoracolumbar spine and guarding or muscle spasm severe enough to cause abnormal spinal contour.  ROM on forward flexion was 0 to 85; backwards extension was 0 to 25 degrees; lateral flexion and rotation were 0 to 25 degrees bilaterally.  There was objective evidence of pain at the end point of all spheres of ROM.  Neurological examination revealed normal motor strength, reflexes, and sensation throughout the lower extremities.  There was no muscle atrophy, and straight leg raising was negative bilaterally.  The examiner noted mild intermittent radicular pain and numbness of the left lower extremity.  The nerve root involved was the sciatic nerve at L4, L5, S1, S2, and S3.  The Veteran denied other neurological involvement such as bowel or bladder involvement.  Imaging studies did not reveal arthritis.  The examiner noted the Veteran's primary functional loss was pain on movement that interfered with sitting, standing, and weight bearing.  The examiner noted that MRI examinations of 2009 and 2012 showed DDD with L5 and S1 impingement.  The examiner also noted that while the respective MRI findings were worded differently, they essentially were the same.  

The Board finds the preponderance of the evidence shows a higher, 40 percent rating was not met as there is no evidence of limitation of forward flexion of the lumbosacral spine to 30 degrees or less, any ankylosis of the spine, or incapacitating episodes requiring prescribed bed rest prescribed by, or treatment of, a physician.  
While the Veteran has consistently reported that he is incapacitated by back pain a few times a year for anywhere from a few days to a few weeks, no doctor has indicated that bed rest is actually prescribed or necessary.  In fact, the August 2013 examiner specifically noted that there were no incapacitating episodes.  Notably, the Veteran has conceded the fact the evidence supports no more than a 20 percent rating.

The Board has also considered whether the Veteran's back disability results in functional loss during this time period.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that he experiences chronic back pain.  The August 2013 VA examiner noted objective evidence of pain during active and repetitive motion.  Repetitive use testing revealed interference with sitting, standing, and/or weight bearing, but no additional loss of ROM due to pain, fatigue, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish functional loss to the degree that would warrant an evaluation in excess of the currently assigned 20 percent disability evaluation.  

Nor is a higher evaluation assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The August 2013 VA examiner specifically noted the Veteran's spine did not manifest intervertebral disc syndrome.  

Associated Neurological Pathology

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each peripheral nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note preceding DC 8510.

In January 2012, Dr. R noted the Veteran reported a significant increase in  pain and numbness of the left leg.  He could not feel the outside of his left foot.  He also reported further that the pain was aggravated by sitting, and eased by lying down.  Physical examination revealed negative straight leg raising on the right but positive on the left.  Reflexes at the left Achilles were 1 and 3 at the patellar.  That means the Achilles reflexes were diminished, and the patellar reflexes were hyper.  Both were abnormal, as normal is 2/2.  Sensation was significantly decreased along the latter aspect of the left foot/shin.  The doctor diagnosed lumbar neuritis or radiculitis, unspecified.

The August 2013 VA examiner noted normal reflexes and sensation of the lower extremities, although intermittent left-sided radicular pain and numbness were also noted.  The examiner reviewed Dr. R's March 2013 report, which noted the Veteran's symptoms of lumbar disc impingement on the left L5 nerve had indeed increased in severity since the 2009 MRI examination.  Thus, the Board finds a separate rating of 10 percent for mild left lumbar radiculopathy is appropriate.  Although Dr. R did not electronically sign the results of the Veteran's January 2012 visit until February 23, 2012, his records reflect the date of the findings as January 11, 2012.  Hence, the Board finds that January 11, 2012 is the effective date for the separate 10 percent rating for radiculopathy of the left lower extremity.

The Board finds that a 20 percent rating was not met or approximated, for when compared to complete paralysis of the sciatic nerve, the Veteran's symptoms are mild.  See 38 C.F.R. § 4.124a, DC 8520.  There is no medical evidence of muscle atrophy, and the loss of reflexes and sensory disturbance is not chronic.  See 38 C.F.R. § 4.123.

No other neurological problems have been shown at any time during the appeal period.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected back disability.  Thus, any other separate rating based on associated neurological abnormalities is not warranted at any time during the appeal period.  

Additional Considerations

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested at a more severe rate than others.  Fenderson, 12 Vet. App. 119.  The Board has allowed a staged rating where indicated by the evidence.

The Board has also considered the propriety of referral for consideration of a higher rating on an extraschedular consideration but finds no factual basis for a referral.  As discussed throughout the decision above, the Veteran's ratings are based on the application of the rating criteria against his reported symptoms.  The Veteran's primary symptoms are pain and stiffness, and intermittent radiating pain to the left lower extremity.  The spine rating criteria specifically provides that pain, whether it radiates or not, and stiffness, etc., are taken into account.  38 C.F.R. §§ 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, General Formula; see also Drafters Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  In light of these factors, the rating criteria describe and anticipate the Veteran's disability.  Hence, his thoracolumbar spine disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for extraschedular referral.  38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the August 2013 examination report reflects no occupational impact, and the evidence of record shows the Veteran continues to work full time.  Hence, a TDIU claim has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

ORDER

Entitlement to an initial rating for thoracolumbar spine DDD in excess of 10 percent prior to August 1, 2013 is denied.

Entitlement to an initial rating for thoracolumbar spine DDD in excess of 20 percent from August 1, 2013 is denied. 

Entitlement to a separate rating of 10 percent for radiculopathy of the left lower extremity is granted, effective January 11, 2012, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


